Citation Nr: 0211928	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-14 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for sinusitis, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel






INTRODUCTION

The veteran had active service from March 1967 to August 
1970, and from August 1971 to April 1988.  His claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 2000 rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The veteran's sinusitis is shown to be productive of near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries. 


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for the 
veteran's sinusitis have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 
4.97, Diagnostic Code 6513 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102 and 3.159).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The veteran was notified of this 
regulatory change in a VA letter issued in August 2001.  As 
set forth below, the RO's actions throughout the course of 
this appeal satisfied the requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in an April 2000 letter and rating decision of the evidence 
needed to substantiate his claim, and he was provided an 
opportunity to submit such evidence.  Moreover, in a June 
2000 statement of the case and supplemental statements of the 
case issued in August 2000, September 2000, and April 2002, 
the RO notified the veteran of regulations pertinent to 
increased rating claims, informed him of the reasons for 
which it had denied his claim, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  The Board finds that the foregoing information 
provided to the veteran specifically satisfies the 
requirements of 38 U.S.C.A. § 5103 of the new statute in that 
the veteran was clearly notified of the evidence necessary to 
substantiate his claim for an increased rating.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  VA outpatient 
treatment reports have been received, and the veteran was 
provided with a VA examination.  All known and available 
service, private, and VA medical records have been obtained 
and are associated with the veteran's claims file.  The 
veteran does not appear to contend otherwise.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (2001).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2001).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2001).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran is currently assigned a 30 percent disability 
rating for sinusitis under the provisions of 38 C.F.R. § 
4.97, Diagnostic Code 6513 (2001).  He contends that his 
sinusitis is more disabling than currently evaluated, and has 
appealed for an increased rating.

Pursuant to the provisions of Diagnostic Code 6513 and under 
the General Rating Formula for Sinusitis, a 30 percent rating 
is warranted for sinusitis having three or more 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  See 38 C.F.R. § 4.97 (2001).  A 50 percent rating 
is contemplated for sinusitis manifested by chronic 
osteomyelitis following radical surgery, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  See 38 C.F.R § 4.97 (2001).  

The record clearly shows that the veteran has had repeated 
surgeries for his recurrent sinusitis.  Medical records 
indicate that the veteran reportedly underwent a polypectomy 
in 1982.  He underwent bilateral middle meatotomies and a 
right anterior ethmoidectomy in 1993, and a revision 
ethmoidectomy and septoplasty in 1994.  In 2001, he underwent 
bilateral middle meatus antrostomies, a total left 
ethmoidectomy, a left frontal duct exploration and right 
revision anterior ethmoidectomy and release of ethmoidal scar 
bands.  As set forth below, however, there is no medical 
evidence of chronic osteomyelitis following radical surgery 
for sinusitis.  The question then becomes whether following 
the veteran's repeated surgeries, there is evidence of near 
constant sinusitis characterized by headaches, pain and 
tenderness of the affected sinus and purulent discharge or 
crusting.  

The veteran was afforded a VA examination in November 1999.  
He was unable to identify factors that increased or decreased 
his sinus symptoms, though he reported having intermittent 
facial pressure and daily congestion.  When his congestion 
increased, so did his facial pressure.  The veteran asserted 
that his sinus infections required antibiotics approximately 
3 times each year.  He asserted that he used a nasal spray 
roughly 2-3 times per week, though it dried out his nose.  
Upon examination, no lymphadenopathy was noted and the 
veteran's tympanic membranes were intact bilaterally.  He had 
positive tenderness over his maxillary sinuses bilaterally.  
No deviated septum or polyps were observed, and conjunctivae 
were clear.  In addition, no funduscopic, hemorrhages, or 
exudate were found.  The veteran was diagnosed with post 
sinus surgery times three with resulting chronic facial 
pressure that worsened with congestion build-up.  He also 
noted that the veteran averaged 3 bouts of sinusitis per year 
that required antibiotics.  

VA outpatient treatment reports, dated June 1999 to December 
2001, are included in the claims file.  During that time, the 
veteran complained of sinus pressure with accompanied chest 
congestion.  He was found to have chronic frontal/maxillary 
sinus pressure and pain, requiring antibiotics for 2-3 
months.  Sinusitis was noted to have occurred in June 1999, 
February 2000, April 2000, June 2000, and September 2000.  A 
September 2000 rigid endoscopy reveal a left septal spur, a 
slight deviation to the right, normal maxillary antral mucosa 
with no drainage, thick yellow drainage from the ethmoids, 
bilaterally, middle and inferior turbinates had normal pink 
mucosa and minimal hypertrophy.  An October 2000 nasal 
endoscopy revealed clear mucous, though no scar bands, 
accessory ostia, or retained uncinate were seen.  The 
assessment was chronic sinusitis refractory to medical and 
surgical management.  In November 2000, the veteran reported 
a history of two sinus surgeries and two septoplasties for 
his recurring sinusitis.  His symptomatology included facial 
pain and rhinorrhea with thick post-nasal drip.  In March 
2001, the veteran underwent surgery for chronic sinusitis.  
At a follow-up visit in April 2001, he reported no eye pain, 
but complained of intermittent blurred vision since the 
surgery.  In June 2001, the veteran stated that his sinus 
headaches had disappeared.  The examiner stated that his 
sinusitis had resolved, but that the veteran continued to 
have underlying rhinitis.  In December 2001, the examiner 
noted that the veteran's sinusitis had done "quite well" 
since his March 2001 surgery and had not had a recurrence of 
sinusitis that required antibiotics.  

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that the evidence 
more nearly approximates a 50 percent disability rating for 
the veteran's sinusitis.  

The evidence shows that the veteran's sinusitis has been 
productive of headaches, pain, and tenderness, as well as 
purulent discharge or crusting after repeated surgeries.  
Throughout his outpatient treatment, he complained of 
headaches, maxillary and frontal pain and pressure, blurred 
vision, facial pain, and tenderness in his sinuses.  His 
November 1999 VA examination report also noted sinus 
tenderness and intermittent facial pressure.  Also during 
outpatient treatment, the veteran was observed to have 
rhinorrhea with thick post-nasal drip on several occasions.  
In addition to his sinusitis symptoms, the veteran underwent 
four sinus surgeries and had recorded bouts of sinusitis in 
June 1999, February 2000, April 2000, June 2000, and 
September 2000, all requiring antibiotics.  As such, the 
Board finds that the veteran has "near constant" sinusitis 
productive of the symptomatology contemplated by the maximum 
50 percent rating evaluation pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6513 (2001).  See 38 C.F.R. § 4.7 (2001).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board finds, in this case that the disability picture for 
the veteran's sinusitis is not so exceptional or unusual as 
to warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the veteran has required 
frequent hospitalizations for his sinusitis.  Moreover, there 
is no evidence that the veteran's sinusitis has markedly 
interfered with his employment such as to render impractical 
the regular schedular standards.  The Board finds the regular 
schedular standards to be appropriate in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a 50 percent rating for sinusitis is granted 
subject to the laws and regulations governing the payment of 
monetary benefits. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

